Citation Nr: 1420025	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-44 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an ankle disorder, to include as secondary to service connected right foot plantar wart/callus.

2.  Entitlement to service connection for a knee disorder, to include as secondary to service connected right foot plantar wart/callus.

3.  Entitlement to service connection for a hip disorder, to include as secondary to service connected right foot plantar wart/callus.

4.  Entitlement to service connection for a spine disorder, to include as secondary to service connected right foot plantar wart/callus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, inter alia, denied the Veteran's March 2006 request to reopen his previously denied claim for entitlement to service connection for a skin disorder of the right foot, with associated ankle, knee, hip, and spine disorders.

In March 2011, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) of the Board (Travel Board hearing); a copy of the hearing transcript is associated with the record.

In September 2011, the Board reopened the claims and remanded them to the agency of original jurisdiction (AOJ) for additional development.  In September 2012, the AOJ granted entitlement to service connection for right foot plantar wart/callus.  The claim for service connection for right foot skin disorder is therefore no longer before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The VLJ who conducted the March 2011 is no longer employed at the Board.  The Veteran was informed that he therefore had the right to testify at another hearing.  The Veteran indicated in April 2014 that he wanted to appear at another hearing before a VLJ of the Board at the RO.  Therefore, a remand is warranted for the AOJ to schedule a new Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with applicable provisions. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



